DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buhl et al (U.S. 8,684,381).
Buhl et al discloses a  coupled torsion beam axle apparatus of a vehicle, comprising: a torsion beam (5) arranged in a horizontal direction of the vehicle and coupled to a left trailing arm (6) and a right trailing arm (7); and a left torsion bar (16) and a right torsion bar (18) arranged in an internal space of the torsion beam (5) and separated from each other in a length direction of the torsion beam (5), wherein a left side of the left torsion bar (16) is connected to any one of the left trailing arm (6) and the torsion beam (7), wherein a right side of the right torsion bar (18) is connected to any one of the right trailing arm (7) and the torsion beam (5), and wherein a right side of the left torsion bar (16) and a left side of the right torsion bar (18) are connected to the torsion beam (7), wherein a first bracket (17) and a second bracket (19) are fixedly coupled to the left trailing arm (6) and the right trailing arm (7), respectively, wherein the  wherein, when a length of the torsion beam in the horizontal direction is trisected, the right side of the left torsion bar (16) and the left side of the right torsion bar (18) are each coupled to an intermediate region (as best shown in fig. 4, a region of the torsion spring 5 that has an actuator 12 ) of the torsion beam, wherein, when a length of the torsion beam in the horizontal direction is trisected, the right side of the left torsion bar (16) and the left side of the right torsion bar  (18) are coupled to an intermediate region () of the torsion beam, and wherein the left side of the left torsion bar (16) and the right side of the right torsion bar (18) are coupled to side regions positioned at left and right sides of the intermediate region, wherein the left torsion bar (16) and the right torsion bar (18) are coupled to be symmetrical (see fig. 4) with respect to a center line bisecting a length of the torsion beam in the horizontal direction (see fig. 4).
Allowable Subject Matter
Claims 3, 5-8, and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677.  The examiner can normally be reached on 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TOAN C TO/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        February 27, 2021